—Appeal by the defendant from a judgment of the County Court, Dutchess County (Marlow, J.), rendered July 22, 1999, convicting him of criminal possession of a weapon in the third degree and promoting prison contraband in the first degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury, which saw and heard the witnesses (see People v Gaimari, 176 NY 84 [1903]). Its determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (see People v Garafolo, 44 AD2d 86 [1974]). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see CPL 470.15 [5]).
*518The defendant’s remaining contentions are without merit. Feuerstein, J.P., McGinity, Schmidt and Adams, JJ., concur.